Case 6:21-cv-01245-CEM-GJK Document 1-10 Filed 08/02/21 Page 1 of 2 PagelD 54

 

 

US. Department of Justice

Bureau of Alcohol, Tobacco,
Firearms and Explosives

 

 

Martinsburg. WV 25405

wl
— OCT $1 28
903050:MRC
33117301071

Exh i bit “G’

Dear Mr. Stakes,

This is in reference to your correspondence (including copy of a patent application), with
accompanying AR-type fire-control components, received by the Firearms Technology
Branch (FTB), Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). In your.
cover letter, you asked FTB to examine this “3MR™"” trigger assembly (see enclosed
photo) and determine its classification. .

For your reference in this matter, the National Firearms Act, 26 U.S.C. Section 5845(b),
defines “machinegun” as-—

..any weapon which shoots, is designed to shoot, or can be readily restored to shoot,
automatically more than one shot, without manual reloading, by a single function of
the trigger. The term shall also include the frame or receiver of any such weapon,
any part designed and intended solely and exclusively, or combination of parts
designed and intended, for use in converting a weapon into @ machinegun, and any
combination of parts from which a machinegun can be assembled if such parts are in
the possession or under the control of a person.

 

As indicated, your prototype trigger has three modes: safe
automatic mode, and another match grade semiautomatic mode with a positive reset
characteristic. In support of this product, you point out that it will provide tactical and
competition shooters with a “safer, faster, and more reliable trigger group.” It is also
intended to provide positive resets between each shot. oo

 

 
Case 6:21-cv-01245-CEM-GJK Document 1-10 Filed 08/02/21 Page 2 of 2 PagelD 55

 

 

Mr. Michael Stakes “Page 2

The PTB examination confirmed that thé trigger unit consists of a housing, hammer,
trigger, disconnector, selector, springs, and reset lever that are designed to be used in an
AR-15 type platform. Our examination disclosed that when the selector is placed in the
vertical position (apex at 12.0’clock), the trigger, disconnector, and hammer function as
any AR-semiautomatic type trigger is designed to.do. Further exantination also showed
that when the selector was placed in the horizontal position (apex at 3.o"clock), the reset
lever pivots forward, and the hammer engages/contacts the lever during the cycling of the

- tifle. In this position, the hammer contacts the reset lever during cocking, which applies
mee eee trigger, forces the shooter’s finger forward, and allows the trigger to reset
rapidly.

In the course of our evaluation, FTB personnel installed the submitted 3MR™ trigger
into an AR-15 type rifle housed in the ATF National Firearms Collection for test firing.
During this phase, a function test.was performed before live-fire was conducted. The
3MR™ functioned only semi automatically during both the field test and live-firing.

 
 

In conclusion, FTB has determined that the 3MR™ trigger assembly is not a part or
combination of parts that will convert a semiautomatic firearm into a machinegun. Your
sample will be returned via the FedEx account number provided in your cover letter.

We thank you for your inquiry and trust the foregoing has been responsive to your
evaluation request.

Sincerely yours,

 
 

Chief, Firearms Technology Branch

Enclosure

 

 
